JOHNSON, C.J., would grant.
CRICHTON, J., would grant.
GENOVESE, J., would grant and assigns reasons.
GENOVESE, J., would grant the writ for the following reasons:
*1267I would grant this writ for the reasons set forth in the trial court's PER CURIAM and for the reasons assigned in Judge Love's dissent.
Additionally, I find the appellate court employed the wrong standard of review, disregarded the mandate of La.Code Crim.P. art. 736 relative to service requirements, and denied the due process notice requirements afforded under our federal and state constitutions.